Case 1:18-cv-21232-UU Document 59 Entered on FLSD Docket 02/26/2021 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 18-cv-21232-UNGARO

  NATIONAL ASSOCIATION
  OF THE DEAF, et. al.,

                 Plaintiffs,
  v.

  STATE OF FLORIDA, et. al.,

                 Defendants.


  DEFENDANTS THE STATE OF FLORIDA, FLORIDA STATE UNVERSITY BOARD
    OF TRUSTEES, AND JOHN THRASHER’S ANSWER TO THE COMPLAINT
        Defendants the State of Florida, Florida State University (“FSU”) Board of Trustees, and
 John Thrasher, in his official capacity as President of Florida State University, (collectively the
 “Defendants”) answer the Complaint (ECF No. 1). The numbered paragraphs below correspond
 to the numbered paragraphs of the Complaint. All allegations of the Complaint not specifically
 admitted below are denied.
                                        INTRODUCTION
        1.      Admitted that this action has been brought under Title II of the Americans with
 Disabilities Act of 1990 and section 504 of the Rehabilitation Act of 1973 and that the action is
 filed against the defendants named in the Complaint. Any remaining allegations are denied.
        2.      Admitted that not all of the videos of legislative proceedings linked on the websites
 of the Florida House of Representatives (“the House”) and the Florida Senate (“the Senate”) are
 captioned. Further admitted that WFSU TV, The Florida Channel (“TFC”) provides closed
 captioning for the live feed that it produces that is shown on television; that TFC can only display
 one feed on television at a time; that TFC has a website with livestreaming of legislative sessions
 and committee meetings; that TFC is able to livestream and record up to 15 events at the same
 time on its website; but that these are raw feeds and do not have closed captioning, except for the
 programming files taken from live television produced feed that are fully produced with graphics,
 closed captioning and other production elements. Any remaining allegations are denied.
Case 1:18-cv-21232-UU Document 59 Entered on FLSD Docket 02/26/2021 Page 2 of 7




           3.    Admitted that Plaintiffs purport to assert claims under Title II of the Americans
 with Disabilities Act (“ADA”) and Section 504 of the Rehabilitation Act (“RA”). Any remaining
 allegations are denied.
           4.    Admitted that Plaintiffs seek declaratory and injunctive relief and compensatory
 damages. Any remaining allegations are denied.
                                  JURISDICTION AND VENUE
           5.    Admitted that the Court has subject-matter jurisdiction over this action.
           6.    Admitted that venue is proper in this District. Any remaining allegations are
 denied.
           7.    Denied.
           8.    Admitted that one of plaintiffs’ counsel filed an informal complaint (No. 2199813)
 with the Federal Communications Commission (“FCC”) on January 29, 2018, that TFC provided
 a response attached to the Complaint as Exhibit 1, and that the FCC determined that “no further
 action is required,” as reflected in Exhibit 2 to the Complaint. The exhibits speak for themselves.
 Any remaining allegations are denied.
                                             PARTIES
           9.    Defendants lack knowledge or information sufficient to form a belief about the truth
 of the allegations, and therefore deny them.
           10.   Defendants lack knowledge or information sufficient to form a belief about the truth
 of the allegations, and therefore deny them.
           11.   Defendants lack knowledge or information sufficient to form a belief about the truth
 of the allegations, and therefore deny them.
           12.   Defendants lack knowledge or information sufficient to form a belief about the truth
 of the allegations, and therefore deny them.
           13.   Defendants lack knowledge or information sufficient to form a belief about the truth
 of the allegations, and therefore deny them.
           14.   Defendants lack knowledge or information sufficient to form a belief about the truth
 of the allegations, and therefore deny them.
           15.   Defendants lack knowledge or information sufficient to form a belief about the truth
 of the allegations, and therefore deny them.




                                                  2
Case 1:18-cv-21232-UU Document 59 Entered on FLSD Docket 02/26/2021 Page 3 of 7




        16.     Admitted that the State of Florida is a public entity within the meaning of Title II
 of the Americans with Disabilities Act (“ADA”). Any remaining allegations are denied.
        17.     Admitted that the Florida Senate is a public entity within the meaning of Title II of
 the ADA. Any remaining allegations are denied.
        18.     Admitted that Joe Negron was the Senate President and that he is being sued solely
 in his official capacity. Further admitted that Wilton Simpson currently serves as Senate President.
        19.     Admitted that the Florida House of Representatives is a public entity within the
 meaning of Title II of the ADA. Any remaining allegations are denied.
        20.     Admitted that Richard Corcoran was the Speaker of the House of Representatives
 and that he is being sued solely in his official capacity. Further admitted that Chris Sprowls now
 serves as Speaker of the House of Representatives.
        21.     Admitted that the FSU Board of Trustees is a public body corporate and sets policy
 for and is the governing board of FSU. Admitted that FSU is a public entity within the meaning
 of Title II of the ADA. Any remaining allegations are denied.
        22.     Admitted.
                                  GENERAL ALLEGATIONS
        23.     Admitted.
        24.     Admitted.
        25.     Admitted that FSU owns or operates TFC, that TFC provides closed captioning for
 live feeds that it produces that are shown on television; that TFC can only display one feed on
 television at a time; that TFC has a website with livestreaming of all legislative sessions and some
 committee meetings; that TFC is able to livestream and record up to 15 events at the same time;
 but that these are raw feeds and do not have closed captioning, except for the programming files
 taken from live television produced feed that are fully produced with graphics, closed captioning
 and other production elements. The referenced exhibit speaks for itself. Any remaining allegations
 are denied.
        26.     Admitted.
        27.     Admitted that the Florida House and Senate have posted videos to YouTube and
 Facebook. Admitted that the Florida Channel does post on its Facebook page. Any remaining
 allegations are denied.




                                                  3
Case 1:18-cv-21232-UU Document 59 Entered on FLSD Docket 02/26/2021 Page 4 of 7




           28.   Defendants lack knowledge or information sufficient to form a belief about the truth
 of the allegations, and therefore deny them.
           29.   Defendants lack knowledge or information sufficient to form a belief about the truth
 of the allegations, and therefore deny them.
           30.   Denied.
           31.   Admitted that the referenced livestreaming and on demand video services are made
 available and are of benefit to the public. Defendants lack knowledge or information sufficient to
 form a belief about the truth of the remaining allegations, and therefore deny them.
           32.   Denied.
           33.   Defendants lack knowledge or information sufficient to form a belief about the truth
 of the allegations of Plaintiffs’ intent, and therefore deny them. Any remaining allegations are
 denied.
           34.   Admitted that Plaintiff Sierra sent a letter dated May 24, 2017 to the House Sergeant
 at Arms requesting captioning on some video content related to “the past legislative session”; the
 letter speaks for itself. Defendants lack knowledge or information sufficient to form a belief about
 the truth of the allegation that Mr. Sierra sent the referenced letter via certified mail. Any remaining
 allegations are denied.
           35.   Denied.
           36.   Admitted that one of Plaintiffs’ counsel submitted a complaint (No. 2199813) to
 the FCC on January 29, 2018; the document speaks for itself. Any remaining allegations are
 denied.
           37.   Admitted that the allegations include a partial quotation from a letter from TFC that
 is attached as Exhibit 1; the exhibit speaks for itself. Any remaining allegations are denied.
           38.   Admitted that the FCC concluded that “no further action is required” in response to
 the referenced complaint. Exhibit 2 speaks for itself. Any remaining allegations are denied.
           39.   Denied.
           40.   Denied.
           41.   Denied.
           42.   Denied.




                                                    4
Case 1:18-cv-21232-UU Document 59 Entered on FLSD Docket 02/26/2021 Page 5 of 7




          43.   Admitted that J. Courtney Cunningham and Scott R. Dinin have appeared as
 Plaintiffs’ counsel in this action. Defendants lack knowledge or information sufficient to form a
 belief about the truth of the remaining allegations, and therefore deny them.
                                    COUNT I
                     ALLEGED VIOLATION OF TITLE II OF THE ADA
          44.   Defendants adopt and incorporate by reference the foregoing paragraphs of their
 Answer as if fully set forth herein.
          45.   Defendants lack knowledge or information sufficient to form a belief about the truth
 of the allegations, and therefore deny them.
          46.   Defendants lack knowledge or information sufficient to form a belief about the truth
 of the allegations, and therefore deny them.
          47.   Denied.
          48.   Admitted as to the existence of the cited regulations. Any remaining allegations
 are denied.
          49.   Defendants lack knowledge or information sufficient to form a belief about the truth
 of the allegations, and therefore deny them.
          50.   Defendants adopt and incorporate by reference their response to paragraph 34
 above.
          51.   Denied.
          52.   Denied.
          53.   Denied.
          54.   Denied.
          55.   Denied.
          56.   Denied.
                             COUNT II
  ALLEGED VIOLATION OF SECTION 504 OF THE REHABILITATION ACT OF 1973
          57.   Defendants adopt and incorporate by reference the foregoing paragraphs of their
 Answer as if fully set forth herein.
          58.   Defendants lack knowledge or information sufficient to form a belief about the truth
 of the allegations, and therefore deny them.
          59.   Defendants lack knowledge or information sufficient to form a belief about the truth
 of the allegations, and therefore deny them.


                                                 5
Case 1:18-cv-21232-UU Document 59 Entered on FLSD Docket 02/26/2021 Page 6 of 7




           60.   Defendants adopt and incorporate by reference their response to paragraph 2 above.
           61.   Denied.
           62.   Admitted that FSU, the House, and the Senate are the type of entities described in
 29 U.S.C. § 794(b)(1)(A). The Rehabilitation Act speaks for itself. Any remaining allegations are
 denied.
           63.   The Rehabilitation Act, including the portion cited and quoted in the paragraph,
 speaks for itself. Any remaining allegations are denied.
           64.   The Rehabilitation Act, including the portion cited and characterized in the
 paragraph, speaks for itself. Any remaining allegations are denied.
           65.   Defendants adopt and incorporate by reference their response to paragraph 34
 above.
           66.   Denied.
           67.   Denied.
           68.   Denied.
           69.   Denied.
                                             DEFENSES
           1.    The Complaint fails to state a claim for which relief can be granted.
           2.    Plaintiffs lack standing to pursue their claims.
           3.    Defendants are immune from suit under the Eleventh Amendment to the United
 States Constitution.
           4.    Plaintiffs’ claims are barred, in whole or in part, by legislative immunity.
           5.    Plaintiffs’ claims are barred, in whole or in part, because the relief they seek would
 be unduly burdensome or result in a fundamental alteration of the relevant programs, services, or
 activities.
           6.    The closed captioning services with respect to legislative activities provided by
 TFC qualify as a reasonable accommodation under the ADA and RA and generally exceed the
 closed captioning services provided with respect to other States’ legislative activities.
           7.    Plaintiffs’ requested remedy would improperly impose a one-size-fits-all
 captioning requirement regardless of the importance of any particular government proceeding and
 the availability of other sources of information about legislative proceedings.




                                                   6
Case 1:18-cv-21232-UU Document 59 Entered on FLSD Docket 02/26/2021 Page 7 of 7




        8.      Plaintiffs’ claims are barred, in whole or in part, because Defendants are not
 information content providers under 47 U.S.C. § 230 for the online content at issue in this action.
        9.      Plaintiffs’ claims are barred, in whole or in part, because the online content at issue
 in this action meets or exceeds the captioning obligations for online videos set by the Twenty-First
 Century Communications and Video Accessibility Act of 2010 and its implementing regulations.
        10.     Plaintiffs’ claims are barred, in whole or in part, because the absence of captions
 on the videos that are the subject of this action does not meaningfully impair Plaintiffs’ ability to
 follow legislative proceedings, given the many other means of following legislative proceedings,
 including print and broadcast media, legislators’ online written statements, public-interest
 organizations’ dissemination of information about legislative proceedings, written legislative
 materials available on the House and Senate websites (including the House and Senate Journals,
 staff analyses, schedules, and vote tallies), and televised proceedings on TFC (which capture the
 legislative proceedings that would generate the greatest public interest).
        WHEREFORE, Defendants respectfully request that the Court enter judgment in their
 favor and award them their costs and attorney fees and such further relief as the Court deems just
 and proper.


                                                       Respectfully submitted,
                                                       ASHLEY MOODY
                                                       ATTORNEY GENERAL OF FLORIDA

                                                       /s/ Blaine H. Winship
                                                       Blaine H. Winship
                                                       Fla. Bar No. 356913
                                                       Chief Assistant Attorney General
                                                       Complex Litigation Bureau
                                                       Office of the Attorney General
                                                       The Capitol, Suite PL-01
                                                       Tallahassee, FL 32399-1050
                                                       (850) 414-3300
                                                       Blaine.Winship@myfloridalegal.com

                                                       Counsel for the State of Florida, the Florida
                                                       State University Board of Trustees, and
                                                       John Thrasher, in his official capacity as
                                                       President of Florida State University




                                                  7
